Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application 17/332,001 filed on May 27, 2021. Claims 1-25 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-25 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 (hereafter “patent claim”) of U.S. Patent No. 11,044,341.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,044,341 as outlined in the table below:

Examined claim 3
The method according to claim 2, further comprising, by the first server: 
     communicating with the second client device; and 
     storing an IP address of the second client device in the list in response to the communicating.

Examined claim 2
The method according to claim 1, further for use with a second client device that is addressable in the Internet using the selected IP address.


Examined claim 1
A method for use with a web server that stores a first content identified by a first content identifier, and for use with first client device that is addressed over the Internet using first Internet Protocol (IP) address, for use with a list of IP addresses stored in the first server, the method by the first server comprising:
storing, operating, or using, a server operating system;



receiving, from the first client device, the first content identifier;
selecting, an IP address from the list according to a criterion;
sending, in response to the receiving of the first content identifier, using the selected IP address, the first content identifier; 
receiving, in response to the sending of the first content identifier, the first content from the web server; and
            sending the received first content, or a part thereof, to the first client device.



















Patent claim 1
A method for use with a web server that stores a first content identified by a first content identifier, and for use with first and second client devices that are respectively addressed over the Internet using first and second Internet Protocol (IP) addresses and are each operative to communicate over the Internet with a first server, the method by the first server comprising:
storing, operating, or using, a server operating system;
communicating with the second device;
storing the second IP address in response to the communicating;
receiving, from the first client device, a first content identifier;

sending, in response to the receiving of the first content identifier, the first content identifier to the second client device using the stored second IP address; and


sending the first content, or a part thereof, to the first client device.



	Examined claim 3 is merely a similar version of patent claim 1. Examined claim 3 recites the similar limitations in patent claim 1. It would have been obvious to patent claim 1 because similarly limitation is obvious variation. 
Examined claims 4-25 recite the similar limitations of patent claims 2-27.

Claims 1-25 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 (hereafter “patent claim”) of U.S. Patent No. 10,225,374.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,225,374 as outlined in the table below:

Examined claim 2
The method according to claim 1, further for use with a second client device that is addressable in the Internet using the selected IP address.



















Examined claim 1
A method for use with a web server that stores a first content identified by a first content identifier, and for use with first client device that is addressed over the Internet using first Internet Protocol (IP) address, for use with a list of IP addresses stored in the first server, the method by the first server comprising:
storing, operating, or using, a server operating system;



receiving, from the first client device, the first content identifier;
selecting, an IP address from the list according to a criterion;
sending, in response to the receiving of the first content identifier, using the selected IP address, the first content identifier; 
receiving, in response to the sending of the first content identifier, the first content from the web server; and
            sending the received first content, or a part thereof, to the first client device.
Patent claim 10

The method according to claim 9, for use with a criterion stored in the first server, wherein the selecting of the second client device is according to, or based on, the criterion.


Patent claim 9
The method according to claim 1, for use with a first plurality of client devices that includes the second client device, each identified over the Internet using a respective IP  address, wherein the first server stores a first list of the IP addresses of the client devices in the first plurality of client devices, wherein the method further comprising selecting, by the first server, the second client device from the first plurality of client devices by selecting the IP address of the second client device from the first list, and wherein the sending of the first content identifier to the second client device is in response to the selecting.



Patent claim 1
A method for use with a first server, for use with a second server that comprises a web server that is a Hypertext Transfer Protocol (HTTP) server responding to HTTP requests and addressed in the Internet using a web server Internet Protocol (IP) address, the second server stores a first content identified by a first content identifier, and for use with first and second client devices, each of the client devices is operative to communicate over the Internet with the first and second servers, the method by the first server comprising:
    

       receiving, from the first client device, a first message that comprises the web server IP address or the first content identifier;
    
   sending, in response to the receiving of the first message, the first content identifier to the second client device; and
       receiving, in response to the sending of the first content identifier, the first content, or a part thereof, from the second client device; and
       sending, the received first content, or the part thereof, to the first client device.



	Examined claim 2 is merely a broader version of patent claim 10. Examined claim 2 recites the similar limitations in patent claim 10. It would have been obvious to broaden patent claim 10 because omitting the limitation is obvious variation. 
Examined claims 3-25 recite the similar limitations of patent claims 2-8, 11-27.

Claims 1-25 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 (hereafter “patent claim”) of U.S. Patent No. 10,469,628.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,469,628 as outlined in the table below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examined claim 3
The method according to claim 2, further comprising, by the first server: 
     communicating with the second client device; and 
     storing an IP address of the second client device in the list in response to the communicating.

Examined claim 2
The method according to claim 1, further for use with a second client device that is addressable in the Internet using the selected IP address.



Examined claim 1
A method for use with a web server that stores a first content identified by a first content identifier, and for use with first client device that is addressed over the Internet using first Internet Protocol (IP) address, for use with a list of IP addresses stored in the first server, the method by the first server comprising:
storing, operating, or using, a server operating system;



receiving, from the first client device, the first content identifier;
selecting, an IP address from the list according to a criterion;
sending, in response to the receiving of the first content identifier, using the selected IP address, the first content identifier; 
receiving, in response to the sending of the first content identifier, the first content from the web server; and
            sending the received first content, or a part thereof, to the first client device.

Patent claim 18
The method according to claim 1, further comprising, by the first server, sending the received first content, or the part thereof, to the first client device.













Patent claim 1
A method for use with a web server that is a Hypertext Transfer Protocol (HTTP) server responding to HTTP requests and stores a first content identified by a first content identifier, and for use with first and second client devices that are respectively addressed over the Internet using first and second Internet Protocol (IP) addresses and are each operative to communicate over the Internet with a first server, the method by the first server comprising:
communicating with the second device;
storing the IP address of the second device in response to the communicating;
receiving, from the first client device, a first message that comprises the first content identifier;

sending, in response to the receiving of the first message, the first content identifier to the second client device using the respective stored second IP address; and
receiving, in response to the sending of the first content, identifier, the first content, or a part thereof, from the second client device.


	Examined claim 3 is merely a similar version of patent claim 18. Examined claim 3 recites the similar limitations in patent claim 18. It would have been obvious to patent claim 18 because similarly limitation is obvious variation. 
Examined claims 4-25 recite the similar limitations of patent claims 2-17, 19-27.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459